Memorandum on Overruling Petition for Rehearing • This memorandum is filed in order to further clarify the opinion as filed.  The filing of a bond in an interlocutory appeal is significant because there must be some time definitely fixed at which the Appellate Court acquires jurisdiction of the action. By providing that the filing of a bond perfects the appeal, the legislature has specifically determined the time when the jurisdiction of the Appellate Court attaches. In an appeal from a final judgment the appeal is perfected by the filing of the notice of appeal. and the jurisdiction of the Appellate Court attaches qt the time of the filing of such notice. In an appeal from an interlocutory order there is no notice of appeal. Unless a bond is filed it cannot be determined when the jurisdiction of the Appellate Court attaches. It is not necessary for all parties affected by the order appealed from to prosecute such appeal. The parties must be identified in order for the Appellate Court to enter an ultimate judgment including that for costs in favor of or against the appropriate parties. The only statutory method provided for such identification in an interlocutory appeal is the filing of the bond. That identification must appear from the record, of which the bond, when filed, would necessarily be a part. Such identification cannot be based merely upon a statement by counsel in a brief. A municipality under the Act must file a bond in an appeal from an interlocutory order in order to perfect the appeal. Such compliance by a municipality with the statute need not impose any hardship upon it. The trial court might, if it saw fit, approve such a bond without requiring a surety thereon.